Per Curiam.
The principle involved here was discussed in Hoge v. Hoge, 1 Watts 163, where a devise on the faith of a devisee’s promise to dispose of the land for the benefit of the testator’s illegitimate son, was held to raise a trust. There is nothing like noncupation in Such a case; and the principle of it is equally applicable to a bequest of chattels. Here the defendant’s intestate had pledged his promise to pay 5000 dollars in lieu of an intended bequest of the same amount to the testator’s brother; and had not legal securities been given, chancery would have declared the promissor a trustee. But promissory notes having been given, the only question that Could arise, stands on the consideration; and it would be strange if a moral obligation, sufficient to raise a trust, were not sufficient to sustain a promise.
Judgment affirmed.